DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Information disclosure statement filed 2 July 2020 has been fully considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 8, “the first additional connection line and the second additional connection line are electrically connected through contact holes of the plurality of insulating layers,” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 140.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation, “a second non-display area,” at line 3 of the claim.  It is unclear whether the aforementioned second non-display area is the same as, or distinct from, the previously-recited second non-display area of claim 1 off which the claim depends.
Claim 8 recites the limitation, “the first additional connection line and the second additional connection line are electrically connected through contact holes of the plurality of insulating layers.”  It is unclear how the first additional connection line and the second additional connection line are electrically connected through contact holes of the plurality of insulating layers when only a single insulating layer (i.e. interlayer insulating layer 113 shown in FIG. 8) separates said first additional connection line (762a) and said second additional connection line (762b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US Patent Application Publication 2006/0067143, hereinafter Kim ‘143).
With respect to claim 1, Kim ‘143 teaches (FIGs. 1-3) a stretchable display device as claimed, comprising:
a lower substrate (200) having formed thereon a display area (110), a first non-display area (left and right sides outside display area 110) adjacent to a first side (left-side) of the display area and a second side (right-side) of the display area opposite of the first side, and a second non-display area (top and bottom sides outside display area 110) adjacent to a third side (top-side) of the display area and a fourth side (bottom-side) of the display area opposite of the third side, wherein the third side of the display area is adjacent to the first and second sides of the display area and the fourth side of the display area is adjacent to the first and second sides of the display area ([0043, 0045]);
a plurality of first substrates (223; see FIG. 3) on the lower substrate (200) in the display area (110) and having thereon a plurality of pixels (271; see FIG. 3) ([0055, 0060]);
a plurality of second substrates (wires extending from 220) on the lower substrate (200) in the first non-display area (left and right sides outside display area 110) and including a gate driver (135) disposed thereon ([0043, 0047]); and
an inspection circuitry (243 and uppermost 131) on the lower substrate (200) in the second non-display area (top and bottom sides outside display area 110) and including a plurality of inspection substrates (243 and uppermost 131 themselves) connected to a second substrate (uppermost wire extending from 220) among the plurality of second substrates (wires extending from 220) that is the most adjacent to the second non-display area ([0047-0048]).
See annotated FIG. 1 below for a more detailed labelling of the corresponding features:

    PNG
    media_image1.png
    713
    734
    media_image1.png
    Greyscale


With respect to claim 5, Kim ‘143 teaches further comprising: a plurality of connection substrates (220 and 221) connecting the plurality of first substrates (223) to each other, the plurality of second substrates (wires extending from 220) to each other, and the plurality of first substrates and the plurality of second substrates; and a plurality of connection lines (272 and 274) on at least some of the plurality of connection substrates ([0043, 0050, 0060]).

With respect to claim 18, Kim ‘143 teaches (FIGs. 1-3) a display device as claimed, comprising:
a base substrate (200) ([0043]);
a plurality of first substrates (223; see FIG. 3) on the base substrate (200), each of the first substrates being spaced apart from each other and each of the first substrates having thereon one or more pixels (271; see FIG. 3), wherein the one or more pixels on the plurality of first substrates form a display area (110) ([0044, 0055, 0060]);
a plurality of second substrates (wires extending from 220) on the base substrate (200) and adjacent to the plurality of first substrates (223; see FIG. 3), each of the second substrates being spaced apart from each other, at least one of the plurality of second substrates having a gate driver (135) disposed thereon, wherein the plurality of second substrates are in a non-display area (left, right, top, and bottom sides outside display area 110) adjacent to the display area (110) ([0043, 0047]); and
a plurality of inspection substrates (243 and uppermost 131) on the base substrate (200), at least one of the plurality of inspection substrates being connected to a nearest second substrate (uppermost wire extending from 220) among the plurality of second substrates (wires extending from 220), wherein the plurality of inspection substrates are in the non-display area (left, right, top, and bottom sides outside display area 110) ([0047-0048]).

Allowable Subject Matter
Claims 2, 3, 6, 7, 9-11, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach the stretchable display device of claim 2 in the combination of limitations as claimed, noting particularly the limitation, “an output signal of a first stage or a last stage among the plurality of stages is transmitted to the plurality of inspection patterns.”  The closest prior art of record, Kim ‘143, is silent to the gate driver including a plurality of stages.  Further, there is no suggestion in the prior art of record of transmitting an output signal of a stage to a plurality of inspection patterns in the manner as claimed.
The prior art of record fails to teach the stretchable display device of claim 6 in the combination of limitations as claimed, noting particularly the limitation, “wherein the inspection circuitry further includes a plurality of additional connection substrates which connects a connection substrate extending from the second substrate which is the most adjacent to the second non-display area toward the display area and the plurality of inspection substrates and connects inspection substrates which are adjacent in a vertical direction among the plurality of inspection substrates.”  The closest prior art of record, Kim ‘143, is silent to additional connection substrates which connect a connection substrate extending from the second substrate which is the most adjacent to the second non-display area and the plurality of inspection substrates and connect inspection substrates which are adjacent in a vertical direction.  Choi et al. (US Patent Application Publication 2018/0046221) teaches connection substrates (103 and 220); however, these connection substrates are not arranged in the manner as claimed.
The prior art of record fails to teach the stretchable display device of claim 7 in the combination of limitations as claimed, noting particularly the limitation, “a first additional connection substrate connecting the second substrate which is the most adjacent to the second non-display area and the plurality of inspection substrates; and a second additional connection substrate connecting inspection substrates adjacent to each other in a vertical direction among the plurality of inspection substrates.”  The closest prior art of record, Kim ‘143, fails to teach the limitation of claim 7 for reasons similar to those set forth immediately above with respect to claim 6.
The prior art of record fails to teach the stretchable display device of claim 9 in the combination of limitations as claimed, noting particularly the limitation, “further comprising: a plurality of dummy substrates disposed in the second non-display area; and a plurality of metal layers on at least some of the plurality of dummy substrates, wherein the plurality of connection lines connects metal layers which are adjacent in the vertical direction, among the plurality of metal layers.”  The closest prior art of record, Kim ‘143, is silent to dummy substrates disposed in the second non-display area.  Further, there is no suggestion in the prior art of record to connect a plurality of connection lines to metal layers on the dummy substrates which are adjacent in the vertical direction as claimed.
The prior art of record fails to teach the display device of claim 19 in the combination of limitations as claimed, noting particularly the limitation, “wherein at least one of the plurality of inspection substrates are between the first dummy substrate and the second dummy substrate.”  The closest prior art of record, Kim ‘143, is silent to dummy substrates.  Further, there is no suggestion in the prior art of record to form the plurality of inspection substrates of Kim ‘143 between the first dummy substrate and the second dummy substrate as claimed.
Claims 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the stretchable display device of claim 12 in the combination of limitations as claimed, noting particularly the limitations, “wherein a gate signal output from an uppermost stage disposed on an uppermost second substrate which is the most adjacent to the upper non-display area among the plurality of stages is transmitted to the plurality of pixels and the plurality of inspection patterns and a gate signal output from a lowermost stage disposed on a lowermost second substrate which is the most adjacent to the lower non-display area among the plurality of stages is transmitted to the plurality of pixels and the plurality of inspection patterns.”
The closest prior art of record, Kim ‘143, is silent to the gate drivers including a plurality of stages.  Further, there is no suggestion in the prior art of record of transmitting a gate signal output of an uppermost stage and a lowermost stage to a plurality of pixels and a plurality of inspection patterns in the manner as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lv (US Patent Application Publication 2016/0041412) teaches a display comprising inspection circuitry.
Kim et al. (US Patent Application Publication 2020/0111978); Kim et al. (US Patent Application Publication 2021/0098555); and Zhao et al. (US Patent Application Publication 2021/0408204) teach stretchable displays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        



/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826